DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 10,915,792 in view of Chen et al. (No More Discrimination: Cross City Adaptation of Road Scene Segmenters, 27 April 2017, arXiv, Pages 1-13), hereinafter “Chen”.
Current App. No. 17/128,492
Conflicting U.S. Patent No. 10,915,792
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Independent claims 1, 12, and 20 of the conflicting patent do not recite the limitation “the target domain including one or more road scenes having obstacles” in claims 1, 12, and 20 of the current application; however Chen discloses this limitation in Fig. 3 on page 4 (the Target Domain IT depicts a road scene having vehicle obstacles). Modifying the system and method recited in the claims of the conflicting patent by adding the capability of processing a target domain including one or more road scenes having obstacles, as taught by Chen, would yield the expected and predictable result of achieving applicability to a wider range of scenes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the conflicting patent and Chen in this way.
Claims 1-7 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of copending Application No. 17,128,535; claims 1-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/128,565; and claims 1-8, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/128,612, all in view of Chen.
This is a provisional nonstatutory double patenting rejection.
Current App. No. 17/128,492
Conflicting App. No. 17/128,535
Conflicting App. No. 17/128,565
Conflicting App. No. 17/128,612
1
1
1
1
2
2
2
2
3
3
3
3
4
4
4
4
5
5
5
5
6
6
6
6
7
7
7
7
8

8
8
9

9

10
10

10
11
9, 11


12
12
12
12
13
13
13
13
14
14
14
14
15
15
15
15
16
16
16
16
17
17
17
17
18
18
18
18
19
19
19
19
20
20
20
20



Independent claims 1, 12, and 20 of each of the four copending conflicting applications only recite one of the following limitations: “the target domain including one or more road scenes having obstacles”, “the target domain including one or more road scenes having lane markings and road signs”, “the target domain including humans in one or more different scenes”, and “the target domain including construction zones scenes having various objects”; however Chen discloses these limitations in Fig. 2 on page 3 (road scene images having the “traffic sign” label & the depicted lanes; road scene images having the “person” and “rider” label; road scene images having the “wall”, “fence”, and “pole” labels corresponding to construction zones) and in Fig. 3 on page 4 (the Target Domain IT depicts a road scene having vehicle obstacles). Modifying the system and method recited in the claims of the conflicting applications by adding the capability of processing a target domain including one or more road scenes having (1) obstacles, (2) lane markings and road signs, (3) humans in one or more different scenes, and (4) construction zones scenes having various objects as taught by Chen, would yield the expected and predictable result of achieving applicability to a wider range of scenes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the conflicting patent and Chen in this way.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 12 and 20): “selecting, using the domain discriminator, unlabeled samples from the target domain that are furthest away from existing annotated samples from the target domain; selecting, by a processor device, based on a prediction score of each of the unlabeled samples, samples with lower prediction scores; and annotating the samples with the lower prediction scores.”

The closest prior art of record is noted as follows:Wen et al. (Bayesian Uncertainty Matching for Unsupervised Domain Adaptation, 24 June 2019, arXiv, Pages 1-7) and Liang et al. (Exploring uncertainty in pseudo-label guided unsupervised domain adaptation, 1 August 2019, Pattern Recognition, Pages 1-11) exploit prediction uncertainty in unsupervised domain adaptation. However, the limitations above are not clearly disclosed.

Chen, as cited above, Tsai et al. (Learning to Adapt Structured Output Space for Semantic Segmentation, 2018, CVPR, Pages 7472-7481), Hoffman et al. (CyCADA: Cycle-Consistent Adversarial Domain Adaptation, 2017, arXiv, Pages 1-10)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661